Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 09, 2015

The Court of Appeals hereby passes the following order:

A15A1421. IN THE INTEREST OF T.R., A CHILD

      On March 19, 2015, this appeal was docketed in this Court. Court of Appeals
Rule 26 (a) provides that appellant's brief shall be filed within 20 days after the
appeal is docketed. Failure to file within that time, unless extended upon motion for
good cause shown, may subject the appeal to be dismissal. Court Rule 26 (a) also
provides that any motion for extension of time to file appellant's brief and
enumeration of errors must be filed before the date the documents are due or the
Court may dismiss the appeal. Smith v. R. James Properties, Inc., 292 Ga. App. 317
(665 SE2d 19) (2008).
      On April 23, 2015, this court ordered the appellant to file a brief within ten
days or the appeal would be dismissed. The brief was not filed. Accordingly, this
appeal is ordered DISMISSED. Court of Appeals Rule 26 (a).

                                       Court of Appeals of the State of Georgia
                                                                            06/09/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.